Name: Council Regulation (EEC) No 1150/80 of 6 May 1980 amending Regulation (EEC) No 679/80 laying down certain interim measures for the conservation and management of fisheries resources off the west coast of Greenland applicable to vessels flying the flag of Canada or under charter to companies registered in Canada
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118 /2 Official Journal of the European Communities 9 . 5 . 80 COUNCIL REGULATION (EEC) No 1150/80 of 6 May 1980 amending Regulation (EEC) No 679/80 laying down certain interim measures for the conservation and management of fisheries resources off the west coast of Greenland applicable to vessels flying the flag of Canada or under charter to companies registered in Canada THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas it has not been possible to adopt the defini ­ tive rules for fishing off the west coast of Greenland for 1980 applicable to vessels flying the flag of Canada or under charter to companies registered in Canada before the expiry of the interim measures laid down in Regulation (EEC) No 679/80 ('); whereas , in order to avoid an interruption in the activity of the fisher ­ men concerned , which could also provoke consequences harmful to the interests of Community fishermen , it is necessary to extend the period of validity of the said Regulation , which expires on 30 April 1980 ; Whereas this extension must take effect before that date ; whereas it is therefore necessary to adopt this measure as an interim measure on the basis of Article 103 of the Treaty, subject to its inclusion at a later date within the common agricultural policy, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 2) of Regulation (EEC) No 679/80 the date '30 April 1980 ' shall be replaced by '30 June 1980 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1980 . For the Council The President G. ZAMBERLETTI (') OJ No L 76, 22 . 3 . 1980 , p. 1 .